Citation Nr: 0415578	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-12 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right hand and 
finger disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to an initial compensable rating for a mole 
on the left foot/big toe.



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from December 1981 
until retiring in December 2001.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO issued a decision in October 2001 that, in part, denied 
service connection for disorders of the right hand and 
finger, right ankle, left ankle, right hip and back.  Also, 
the RO granted service connection for a mole on the left 
foot/big toe and assigned a noncompensable (i.e., 0 percent) 
rating effective January 1, 2002.  In a subsequent rating 
decision in April 2003, the RO also granted service 
connection for a low back strain and a right hip strain.  So 
those additional claims, although initially denied, since 
have been allowed and are not before the Board since the 
veteran has not appealed the rating or effective date 
assigned for them.  See, e.g., Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Right hand and finger symptoms experienced in service 
were acute and transitory and resolved without chronic 
residual disability; there is no competent medical evidence 
of record indicating the veteran now has a right hand and/or 
finger disorder attributable to service.  

2.  Right ankle symptoms experienced in service were acute 
and transitory and resolved without chronic residual 
disability; there is no competent medical evidence of record 
indicating the veteran now has a right ankle disorder 
attributable to service.

3.  Left ankle symptoms experienced in service were acute and 
transitory and resolved without chronic residual disability; 
there is no competent medical evidence of record indicating 
the veteran now has a left ankle disorder attributable to 
service.  

4.  Since January 1, 2002, a mole of the left foot/big toe 
has not exhibited tissue breakdown or ulceration, has not 
been found tender or painful on examination, and has not 
interfered with function of the big toe or foot. 


CONCLUSIONS OF LAW

1.  A right hand and finger disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  A left ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  The criteria are not met for an initial compensable 
rating for a mole on the left foot/big toe.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.31 and § 4.118, Diagnostic 
Codes 7803, 7804, 7805, 7819 (effective prior to and since 
August 30, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records (SMRs) disclose that the veteran, in 
mid-June 1990, reported sustaining a twisting injury to the 
left ankle.  Physical examination showed swelling and pain to 
palpation.  X-ray examination of the ankle showed marked soft 
tissue swelling around the lateral malleolus, but there was 
no definite evidence of any fracture.  When the veteran was 
evaluated in early July 1990, he stated that his ankle was 
doing well and that he was improving steadily.  Clinical 
inspection revealed less edema and less ecchymosis; gait was 
normal.  The assessment was ankle sprain resolving.  

In April 2001, the veteran reported that he fell and 
sustained a twisting injury to the right ankle.  X-rays of 
the ankle were normal.  On clinical inspection, the veteran 
was able to heel, toe and tandem walk; strength of the ankle 
was 5/5; range of motion was decreased.  A treatment entry of 
early June 2001 indicates that a mole was seen on the 
veteran's left foot.  In mid-June 2001, the veteran referred 
to an injury of the second digit of the right hand.  Physical 
examination showed a healing laceration of that digit.  

A general physical examination was performed in July 2001.  
The veteran indicated that he had limited use of the left 
ankle and right ankle due to in-service injuries.  He 
reported that he had weakness and limitation of motion of the 
right hand because of an in-service injury.  Physical 
examination disclosed that the right index finger at the 
metatarsophalangeal joint exhibited motion up to 85 degrees.  
Grip strength of the hand was 4-5/5.  Also, the examiner 
found a slightly raised, nontender 0.7 cm lesion on the 
dorsal surface of the left foot.  

The VA afforded the veteran a general medical examination in 
August 2001, prior to his retirement from service.  The 
examiner stated that the claims file had been reviewed.  The 
veteran indicated that he had injured his right hand in 
April 2001 when moving crates and machinery.  Something 
reportedly fell on his hand.  He reported limited range of 
motion of the right hand and finger.  He remarked that he 
underwent excision of a lesion on the left dorsal distal foot 
during service.  He stated that the area became irritated 
when he wore shoes other than sneakers or boots.  He related 
that he had twisted the right ankle several times during 
service and continued to have  ankle problems, including 
pain, weakness and swelling.  He referred to in-service left 
ankle injuries, particularly when playing basketball.  Left 
ankle injures reportedly occurred in 1990, 1993, 1995 and 
2001.  He indicated that he continued to have left ankle 
pain.  

On physical examination, a 0.7 cm raised lesion was seen on 
the distal left foot.  The lesion was non-tender.  There was 
no pain with range of motion or manipulation of the great 
toes.  Clinical inspection of the veteran's ankles and 
right hand was also performed.  X-rays of the left ankle and 
right hand were also obtained.  The diagnoses included status 
post right hand injury; right ankle injury, status post 
strain; and history of strain, left ankle.  The examiner 
stated that there was insufficient clinical evidence to 
warrant a diagnosis of acute or chronic residuals of an 
injury to the right hand, right ankle or left foot.  An 
additional diagnosis was mole on the left foot.  

Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA eliminated the requirement of submitting a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim-but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
at 422.  The Court also held that VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).  
But VA's Office of General Counsel recently held, in 
VAOPGCPREC 1-2004 (Feb. 24, 2004), that the "fourth 
element" requirement of Pelegrini was non-binding obiter 
dictum.  Id. at 7.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In this case, VA notified the veteran by letter dated in July 
2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release so that VA could request medical treatment 
records from private medical providers.  Further, the rating 
decision appealed and the statement of the case (SOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing the 
claims, and essentially notified the veteran of the evidence 
needed to prevail.  The duty to notify of necessary evidence 
and of the respective responsibilities-his and VA's, for 
obtaining or presenting that evidence has been fulfilled.  
See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

As for assisting him with his claims, as mentioned, the 
veteran's service medical records are on file, as are his VA 
medical treatment records.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  He was asked to advise VA if there was any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 



Additionally, in Pelegrini, the Court held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002) requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini further held that the 
Secretary failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  

In this particular case, the July 2001 VCAA letter from the 
RO advising the veteran of his rights in VA's claims process 
predated the RO's October 2001 decision initially 
adjudicating his claims.  So that VCAA letter complied with 
the sequence of events (i.e., letter before denial) 
stipulated in the Pelegrini decision.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  See, too, Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).

Service connection also may be granted for a disease 
initially diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2003).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  All reasonable doubt is resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2003).

Note that VA's criteria for evaluating skin disorders were 
revised effective August 30, 2002, during the pendency of the 
veteran's appeal.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, that rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.  Pursuant to 
Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCREC 3-2000 (Apr. 10, 2000) (revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date).  The former criteria, 
on the other hand, if more favorable, may be applied without 
any such limitations.

38 C.F.R. § 4.118, Diagnostic Code 7803 (effective prior to 
August 30, 2002) provided a 10 percent rating for scars if 
they were superficial, poorly nourished, with repeated 
ulceration.  

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
August 30, 2002) provided a 10 percent rating for superficial 
scars that were tender and painful on objective 
demonstration.  A note under this former regulation indicated 
that a 10 percent rating was assigned, when the requirements 
were met, even though the location may have been on tip of 
the finger or toe, and the rating may have exceeded the 
amputation value for the limited involvement.  

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective prior to 
August 30, 2002) provided that scars were also rated on 
limitation of function of the part affected.

38 C.F.R. § 4.118, Diagnostic Code 7819 (effective prior to 
August 30, 2002) provided that benign new skin growths were 
rated as scars, disfigurement, etc.  

38 C.F.R. § 4.118, Diagnostic Code 7803 (effective as of 
August 30, 2002) provides a 10 percent rating for 
superficial and unstable scars.  

Note (1):  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2):  A superficial scar is one not associated with 
underlying soft tissue damage.



38 C.F.R. § 4.118, Diagnostic Code 7804 (effective as of 
August 30, 2002) provides a 10 percent rating for 
superficial scars that are painful on examination.

Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.
Note (2):  In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation.
(See Sec. 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective as of 
August 30, 2002) provides that other scars are rated on 
limitation of function of the affected part.  

38 C.F.R. § 4.118, Diagnostic Code 7819 (effective as of 
August 30, 2002) provides that benign skin neoplasms are 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or impairment of function.

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

As the veteran takes issue with the initial rating assigned 
when service connection was granted for the mole on his left 
foot/big toe, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).



Analysis

A.  Entitlement to Service Connection

Service medical records disclose an episode of left ankle 
trauma during mid-June 1990.  The resulting left ankle sprain 
was well on the way to having resolved by early July 1990.  
Also noted in the service medical records was one episode of 
right ankle trauma during April 2001, and one episode of 
right hand and finger trauma during June 2001.  However, the 
several claimed in-service episodes of repeat trauma to the 
left ankle, subsequent to June 1990, are not substantiated.

In any event, even assuming all episodes of left ankle trauma 
actually occurred, it nevertheless remains that a VA 
examination in August 2001 did not identify any residual 
impairment from in-service trauma to the left ankle.  That 
same examination also did not confirm the presence of any 
residual impairment from 
in-service episodes of trauma to the veteran's right hand and 
finger or right ankle.

It should be noted that the VA examiner's assessment was 
supported by a review of the veteran's claims file and by 
objective clinical findings.  In sum, any in-service symptoms 
of trauma to the right hand and finger, right ankle or left 
ankle were merely acute and transitory and resolved without 
producing chronic residuals.  

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992).  Here, no current disability of the right hand 
and finger, right ankle or left ankle has been objectively 
confirmed.  And this is a fundamental requirement of service 
connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

The veteran's unsubstantiated lay assertion is the only 
evidence linking claimed disorders of the right hand and 
finger, right ankle and left ankle to military service.  
There is no indication from the record that he has medical 
training or expertise.  As a layperson, he is not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  No competent medical evidence has been presented 
showing that any of the disorders for which service 
connection is sought had its onset in service or is otherwise 
attributable to service.

B.  Entitlement to a Higher Initial Rating

The RO considered the veteran's mole of the left foot/big toe 
under the pertinent criteria for rating skin conditions that 
were in effect prior to August 30, 2002.  The Board, in turn, 
has provided the veteran a letter listing the revised 
criteria for evaluating skin disorders as of August 30, 2002.  
In the letter, the Board advised him of his right to provide 
additional evidence or argument on the issue of a higher 
rating for the mole of his left foot/big toe.  In 
correspondence dated in May 2004, he responded that he had no 
further evidence or argument to present.  Accordingly, the 
Board has fulfilled VA's duty to assist him in the 
development of the issue of the propriety of the initial 
evaluation to be assigned for the mole on his 
left foot/big toe.  

The August 2001 VA general medical examination, adequate for 
rating purposes, depicts a small lesion about the area of the 
distal left foot and big toe.  There is no clinical 
indication that the lesion is ulcerating or exhibiting any 
tissue breakdown; that it is tender to objective examination; 
or that it in any way impedes motion of the big toe or 
inhibits function of the foot.  Criteria for assignment of a 
compensable rating for a mole of the left foot/big toe are 
not satisfied under either the former or revised criteria for 
evaluating scars.  

The Board has considered whether a "staged" rating is 
appropriate for the mole involving the veteran's left 
foot/big toe.  The record, however, does not support 
assigning different percentage disability ratings during the 
period in question.  At no time since January 1, 2002, has 
his disability been compensably disabling.  So he is 
receiving the maximum permissible benefit for the relevant 
time period at issue.

C.  Other Considerations

For all the foregoing reasons, the claims for service 
connection for disorders of the right hand and finger, right 
ankle and left ankle must be denied.  As well, the claim for 
an initial compensable rating for the mole on the left 
foot/big toe must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, this doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Service connection for a right hand and finger disorder is 
denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

An initial compensable rating for a mole on the left foot/big 
toe is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



